United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Otisville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2055
Issued: March 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 6, 2006 appellant, through his attorney, filed a timely appeal from an
August 24, 2006 merit decision of the Office of Workers’ Compensation Programs granting him
a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the schedule award decision.
ISSUE
The issue is whether appellant has more than a six percent permanent impairment of the
left upper extremity.
FACTUAL HISTORY
On February 3, 2000 appellant, then a 32-year-old correction officer, filed a claim
alleging that he sustained a traumatic injury to his left elbow and shoulder on February 1, 2000
when he picked up a bag from a cart. The Office accepted the claim for an aggravation of
epicondylitis of the left elbow.

On August 3, 2000 Dr. Mark Lazarus, an orthopedic surgeon, performed a diagnostic
elbow arthroscopy with an excision of chronic lateral epicondylitis and a decompression of the
radial tunnel of the left elbow. Appellant received compensation following his surgery until
December 18, 2000, when he resumed light duty.
In a decision dated October 19, 2001, the Office denied appellant’s claim for a schedule
award on the grounds that the medical evidence established that he had no ratable impairment
due to his employment injury. The Office based its conclusion on the opinion of Dr. David B.
Yanoff, a Board-certified orthopedic surgeon, who performed a second opinion examination on
September 26, 2001. He found that appellant had no employment-related upper extremity
impairment.
On March 11, 2006 appellant filed a claim for a schedule award. The Office, by letter
dated April 17, 2006, requested that he submit an impairment evaluation from his attending
physician in accordance with the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001) (A.M.A., Guides). Appellant submitted a report dated
April 24, 2006 from Dr. Emmanuel E. Jacob, a Board-certified physiatrist, who discussed
appellant’s complaints of left upper extremity pain and difficulty performing repetitive tasks. He
stated:
“The left elbow flexion is active to 120 degrees, extension 0 degrees and 75
degrees pronation and supination of 70 degrees. Shoulder flexion is 180 degrees,
extension of 30 degrees, 40 degrees of abduction, 90 degrees of adduction, 35
degrees of internal rotation and 40 degrees of external rotation. The sensation of
the upper limb is diminished along the left radial nerve distribution. No
observable muscle atrophy of the upper limb. His hand grip on the left side is 4/5
and the right side is 5/5.”
Dr. Jacob diagnosed a left elbow injury, status post decompression of the radial nerve and
an excision of chronic lateral epicondylosis. He found that appellant had a 35 percent maximum
upper extremity impairment due to a loss of power according to Table 16-32 on page 489, which
he multiplied by a 20 percent motor deficit1 to find a 7 percent upper extremity impairment.
Dr. Jacob further found that 140 degrees of elbow flexion and 0 degrees extension yielded no
impairment.2 He determined that 75 degrees forearm supination yielded no impairment and 70
degrees pronation yielded a one percent impairment.3 Dr. Jacob added the one percent
impairment due to loss of range of motion to the seven percent impairment due to motor deficit
to find an eight percent upper extremity impairment, which he converted to a three percent whole
person impairment. He then added a three percent whole person impairment due to pain under
Chapter 18 of the A.M.A., Guides, to find a total whole person impairment of six percent.

1

A.M.A., Guides at 484, Table 16-11.

2

Id. at 472, Figure 16-34. The Board notes that early in his report Dr. Jacob indicated that appellant had 120
degrees of elbow flexion.
3

Id. at 474, Figure 16-37.

2

An Office medical adviser reviewed Dr. Jacob’s report on July 12, 2006. He found that
Dr. Jacob inappropriately applied Table 16-13 on page 489 of the A.M.A., Guides which was
utilized for motor and sensory deficits arising from spinal impairments. The Office medical
adviser stated:
“It was a result of muscle weakness that resulted from his surgery of the wrist
extensors as part of the lateral epicondylitis operation. In this operation, the
extensor carpi radialis longus and brevis are removed from the bone prominence
of the medial epicondyles and the muscles are repaired. As a result of this surgery
there is weakness of the muscles. There is no involvement of the spinal nerves.”
He further found that Dr. Jacob should not have used Table 16-11 on page 484 as
appellant did not have a peripheral nerve disorder. The Office medical adviser determined that
75 degrees supination of the forearm constituted no impairment and 70 degrees pronation
constituted a one percent impairment according to Figure 16-37 on page 474. He found that
appellant had full range of motion of the elbow. Applying Table 16-35 on page 510 of the
A.M.A., Guides, the Office medical adviser stated:
“[T]he deficit in this case is determined to be based on 4/5 muscle weakness. The
muscle that is weak is the elbow extensor and based upon this chart it represents a
five percent impairment. This chart is appropriate based upon the description on
page 508, 16.8a Principles, where it states, ‘An example of this situation would be
loss of strength due to a severe muscle tear.’ The exact nature of the pathology is
a muscle tear of the wrist extensors and this is what was repaired at the time of the
surgery.”
The Office medical adviser concluded that appellant had a five percent loss of strength
which he combined with the one percent impairment due to loss of pronation to find a total left
upper extremity impairment of six percent.
By decision dated August 24, 2006, the Office granted appellant a schedule award for a
six percent impairment of the left upper extremity. The period of the award ran for 18.72 weeks
from April 25 to September 2, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,4 and its
implementing federal regulation,5 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

3

claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.6
Regarding loss of strength, the A.M.A., Guides states in relevant part:
“In a rare case, if the examiner believes the individual’s loss of strength represents
an impairing factor that has not been considered adequately by other methods in
the A.M.A., Guides, the loss of strength may be rated separately. An example of
this situation would be loss of strength due to a severe muscle tear that healed
leaving a palpable muscle defect. If the examiner judges that loss of strength
should be rated separately in an extremity that presents other impairments, the
impairment due to loss of strength could be combined with the other impairments,
only if based on unrelated etiologic or pathomechanical causes. Otherwise, the
impairment ratings based on objective anatomic findings take precedence.
Decreased strength cannot be rated in the presence of decreased motion, painful
conditions, deformities, or absence of parts (e.g., thumb amputation) that prevent
effective application of maximal force in the region being evaluated.”7 (Emphasis
in the original.)
ANALYSIS
The Office accepted that appellant sustained an aggravation of epicondylitis of the left
elbow due to a February 3, 2000 employment injury. On August 3, 2000 he underwent a left
elbow excision of chronic lateral epicondylitis and a decompression of the radial tunnel.
Appellant returned to light-duty employment on December 18, 2000.
On March 11, 2006 he filed a claim for a schedule award.8 In a report dated April 24,
2006, Dr. Jacob measured range of motion of the left elbow and shoulder. He concluded that
appellant had a one percent impairment for loss of pronation. The Board notes, however, that
120 degrees of flexion constitutes a two percent impairment, 0 degrees of extension constitutes
no impairment, 75 degrees of pronation constitutes a one percent impairment and 70 degrees
supination constitutes no impairment.9 Additionally, Dr. Jacob measured range of motion of the
left shoulder but did not provide an impairment determination for the shoulder. While a shoulder
condition has not been accepted as employment related, in determining entitlement to a schedule
award, preexisting impairments of the scheduled member of the body are to be included.10 The
scheduled member in this case is the upper extremity, which, under the A.M.A., Guides, is to be
evaluated as a whole.11 For the shoulder, Dr. Jacob found 180 degrees of flexion which
6

20 C.F.R. § 10.404(a).

7

A.M.A., Guides at 508.

8
9

The Office denied appellant’s prior claim for a schedule award in a decision dated October 19, 2001.
A.M.A., Guides at 472, 474, Figures 16-34, 16-37.

10

See Carl J. Cleary, 57 ECAB ___ (Docket No. 05-1558, issued May 10, 2006); Federal (FECA) Procedure
Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3.b (June 1993).
11

A.M.A., Guides at 515-18.

4

constitutes no impairment, 30 degrees extension which constitutes a one percent impairment, 40
degrees abduction which constitutes a six percent impairment, 35 degrees internal rotation which
constitutes a four percent impairment and 40 degrees which external rotation which constitutes a
one percent impairment.12
Dr. Jacob further found that appellant had grip strength of 4/5 on the left and 5/5 on the
right with a loss of sensation along the radial nerve distribution. He determined that appellant
had a seven percent impairment of the upper extremity due to loss of power pursuant to Tables
16-32 and 16-11 on pages 489 and 484 of the A.M.A., Guides, respectively. He added the one
percent impairment for loss of range of motion to the impairment due to motor deficit to find an
eight percent total upper extremity impairment. Dr. Jacob converted the eight percent upper
extremity impairment to a three percent whole person impairment and added an additional three
percent whole person impairment due to pain to find a whole person impairment of six percent.
The Act, however, does not provide for permanent impairment for the whole person.13 Further,
Dr. Jacob applied Table 16-32 on pages 489, which is relevant to determining impairments due
to spinal nerve deficits, in calculating the impairment due to loss of strength. Appellant did not
have a cervical spine injury and thus the use of Table 16-32 is inappropriate in determining the
extent of his impairment. Dr. Jacob also added an additional award for pain pursuant to Chapter
18 of the A.M.A., Guides. Examiners should not use Chapter 18 to rate pain-related impairments
for any condition that can be adequately rated on the basis of the body and organ impairment
systems given in other chapters of the A.M.A., Guides.14 As Dr. Jacob’s report does not conform
to the A.M.A., Guides, it is of diminished probative value.15
On July 12, 2006 an Office medical adviser reviewed Dr. Jacob’s report and applied the
tables and pages of the A.M.A., Guides to his findings. He determined that appellant reached
maximum medical improvement on April 24, 2006. The Office medical adviser opined that 75
degrees supination of the forearm constituted no impairment and 70 degrees pronation
constituted a one percent impairment according to Figure 16-37 on page 474. He further found
that appellant had no loss of elbow motion. As previously discussed, however, appellant has an
additional impairment due to loss of elbow flexion and may also be entitled to an additional
award due to loss of range of motion of the left shoulder. The Office medical adviser’s opinion
is thus insufficient to establish the extent of appellant’s left upper extremity impairment.
The Office medical adviser determined that appellant had 4/5 muscle weakness of the
elbow extensor which he found constituted a 5 percent impairment according to Table 16-35 on
page 510 of the A.M.A., Guides. Table 16-35 on page 510 of the A.M.A., Guides is used to
estimate impairment for strength deficits based on manual muscle testing. The A.M.A., Guides
12

Id. at 476, 477, 479, Figures 16-40, 16-43, 16-46. It appears that Dr. Jacob may have listed the wrong
measurements for abduction and adduction as an impairment percentage for 90 degrees measured adduction is not
depicted in Figure 16-43 on pages 477.
13

Robert Romano, 53 ECAB 649 (2002).

14

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003); A.M.A., Guides at 18.3(b); see also Philip Norulak, 55 ECAB 690 (2004).
15

Mary L. Henninger, 52 ECAB 408 (2001).

5

indicates that the use of such a table is appropriate only in a rare case where the loss of strength
represents an impairing factor that has not been considered adequately by other methods.16 The
A.M.A., Guides provides that the table can be used for an individual who experienced a “severe
muscle tear that healed leaving a palpable muscle defect.”17 The Office medical adviser
explained that the use of the table was proper because appellant had muscle weakness resulting
from a muscle tear of the wrist extensors. The muscle tear was surgically repaired but the
weakness remained. The Office medical adviser properly found that appellant was entitled to a
separate rating for loss of strength under Table 16-35. He then combined the five percent
impairment due to loss of strength with the one percent impairment he found for loss of
pronation. The Board notes, however, that decreased strength cannot be rated in the presence of
decreased motion that prevents effective application of maximal force in the evaluated region.18
Appellant, consequently, is not entitled to an additional award due to loss of range of motion of
the elbow. The A.M.A., Guides further provides that an impairment due to loss of strength
cannot be combined with any other impairment unless based on unrelated etiologic or
pathomechanical causes. It is unclear whether the loss of range of motion of appellant’s shoulder
is due to an unrelated etiologic or pathomechanical cause or whether the decreased motion in the
shoulder prevents application of maximal force in the evaluated region such that it could not be
combined with an impairment for loss of strength. The case will be remanded for the Office to
seek clarification from the Office medical adviser on the extent of appellant’s permanent
impairment.
CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded for
further development of the medical evidence. After such further development as the Office
deems necessary, it should issue an appropriate merit decision.

16

A.M.A., Guides at 508.

17

Id.

18

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 24, 2006 is set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: March 28, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

